IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00080-CR

                       IN RE BONNIE ALLEN THOMAS


                               Original Proceeding



                          MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus, Petition for Writ of Prohibition, and

Request for Emergency Relief, filed on March 13, 2017, are denied.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petitions denied
Request denied
Opinion delivered and filed March 15, 2017
Do not publish
[OT06]